Citation Nr: 0315342	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  94-36 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a disability of the 
mouth disability and/or a disability of the teeth.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1975 to 
October 1975, for two weeks in August 1977, and two weeks in 
August 1978.

By September 1998 rating decision, the RO denied service 
connection for degenerative disc disease of the cervical 
spine, migraine headaches, tinnitus, and perineural fibroma 
and tyloma of the fourth metatarsal of the left foot.  He 
initiated an appeal, and the RO issued a statement of the 
case.  A review of the record, however, indicates that he did 
not perfect an appeal.  Thus, such matters are not before the 
Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2002).  
Furthermore, in July 1999, he withdrew his pending appeal for 
an increased rating for a low back disability and indicated 
that he wished to appeal only the issues enumerated above.  


REMAND

In June 2002, the Board initiated further evidentiary 
development in this case.  New evidence has since been 
associated with the claims file.  The Board, however, cannot 
consider this new evidence prior to an RO review of same.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In March 2003, the Board sent the veteran a letter detailing 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board attempted to cure this deficiency by 
letter to the veteran and his representative dated in 
February 2003.  However, it is emphasized that the regulatory 
provision that permitted the Board to provide such notice, 
38 C.F.R. § 19.9(a)(2)(ii) (2002), was recently invalidated 
by the U.S. Court of Appeals for the Federal Circuit.  See 
Id.  Therefore, a remand to the RO is required in order to 
correct this deficiency.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  Next, the RO must review all new 
evidence associated with the claims file 
and issue a supplemental statement of the 
case.

3.  Finally, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  If they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




